 



EXHIBIT 10.60

                                     
CUISINE SOLUTIONS INC
    BANK OP CHARLES TOWN     Preparer: MARY L. BOWERS    
STANISLAS VILGRAIN
    111 E WASHINGTON ST PO BOX 906     Loan Number 4000760    
85 SOUTH BRAGG STREET-SUITE
    CHARLES TOWN, WV 25414     Date 03/15/05    
600 ALEXANDRIA VA 22312-2793
          Maturity Date 03/15/10    
 
          LoanAmount $ $200,000.00    
 
          Renewal Of                         
 
               
BORROWER’S NAME AND ADDRESS
    LENDER’S NAME AND ADDRESS          
“I” includes each borrower above, jointly and severally.
    “You” means the lender, its successors
and assigns.                          

For value recived, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of Two hundred thousand & no/100 Dollars
$200,000.00



þ  Single Advance: I will receive all of this principal sum on 03/15/05. No
additional advances are contemplated under this note.



o  Multiple Advance: The principal sum shown above is the maximum amount of
principal I can borrow under this note. On
                                        

                     I will receive the amount of $                           
                and future principal advances are contemplated.
     
Conditions: The conditions for future advances are                           
                                                        
                        
     
                                                                                                                                                                                                        
     
                                                                                                                                                                                                        



  o   Open End Credit: You and I agree that I may borrow up to the maximum
principal sum more than one time. This feature is subject to all other
conditions and expires on
                                                            .     o  Closed End
Credit: You and I agree that I may borrow (subject to all other conditions) up
to the maximum principal sum only one time.

INTEREST: I agree to pay interest on the outstanding principal balance from
MARCH 15, 2005 at the rate of 6.7500% per year until MARCH 15, 2010.



o   Variable Rate: This rate may then change as stated below.



  o  Index Rate: The future rate will be                            
              the following index rate:
                                                               
                                                                                                                                                                                                        
       
                                                                                                                                                                                                        
    o  No Index: The future rate will not be subject to any internal or external
index. It will be entirely in your control.     o  Frequency and Timing: The
rate on this note may change as often as                                  
                                          .               A change in the
interest rate will take effect                                               
                                                                    .     o 
Limitations: During the term of this loan, the applicable annual interest rate
will not be more than                                          % or less than
                                        %. The rate may not change more than
                                        % each
                                        .

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:



  o  The amount of each scheduled payment will change.     o        The amount
of the final payment will change.     o                             
                                                                  
                                                                                
                       .

ACCRUAL METHOD: Interest will be calculated on a ACTUAL/360 basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:



  þ  on the same fixed or variable rate basis in effect before maturity (as
indicated above).     o  at a rate equal to                            
                                                                  
                                                                       



þ  LATE CHARGE: If a payment is made more than 10 days after it is due, I agree
to pay a late charge of 5.0000% OF THE.       AMOUNT DUE, MINIMUM $50.00



o  ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which o are o are not included in the principal amount above:          
                                                                          
                                                                      
                       .

PAYMENTS: I agree to pay this note as follows:



o  Interest: I agree to pay accrued interest                         
                                                       
                                                                           
                                                                     
                                                                       
                                                            o  Principal: I
agree to pay the
principal                                                                                                                                            
     
                                                                                                                                                                                                        
  o  Installments: I agree to pay this note in 60 payments. The first payment
will be in the amount of $3,946.55
and will be due APRIL 15, 2005. A payment of $3,946.55 will be due ON THE 15th
DAY OF EACH MONTH thereafter. The final payment of the entire unpaid balance of
principal and interest will be due MARCH 15, 2010.

PURPOSE: The purpose of this loan is PROVIDE FUNDS TO PURCHASE EQUIPMENT FOR
BUSINESS.

ADDITIONAL TERMS:





--------------------------------------------------------------------------------

UNIVERSAL NOTE AND SECURITY AGREEMENT

(EXPERE LOGO) [w09201w0920101.gif] ©1984,1991 Bankers Systems, Inc., St. Cloud,
MN Form UNS-LAZ 2/6/2001   (page 1 of 3)





--------------------------------------------------------------------------------



 



     If this agreement covers inventory, I will not dispose of it except in my
ordinary course of business at the fair market value for the Property, or at a
minimum price established between you and me.

     If this agreement covers farm products I will provide you, at your request,
a written list of the buyers, commission merchants or selling agents to or
through whom I may sell my farm products. In addition to those parties named on
this written list, I authorize you to notify at your sole discretion any
additional parties regarding your security interest in my farm products. I
remain subject to all applicable penalties for selling my farm products in
violation of my agreement with you and the Food Security Act. In this paragraph
the terms farm products, buyers, commission merchants and selling agents have
the meanings given to them in the Federal Food Security Act of 1985.

     If this agreement covers chattel paper or instruments, either as original
collateral or proceeds of the Property, I will note your interest on the face of
the chattel paper or instruments.

REMEDIES - I will be in default on this security agreement if I am in default on
any note this agreement secures or if I fail to keep any promise contained in
the terms of this agreement. If I default, you have all of the rights and
remedies provided in the note and under the Uniform Commercial Code. You may
require me to make the secured property available to you at a place which is
reasonably convenient. You may take possession of the secured property and sell
it as provided by law. The proceeds will be applied first to your expenses and
then to the debt. I agree that 10 days written notice sent to my last known
address by first class mail will be reasonable notice under the Uniform
Commercial Code. My current address is on page 1.

PERFECTION OF SECURITY INTEREST - I authorize you to file a financing statement
covering the Property. I will comply with, facilitate, and otherwise assist you
in connection with obtaining possession of or control over the Property for
purposes of perfecting your security interest under the Uniform Commercial Code.

ADDITIONAL TERMS OF THE NOTE

DEFINITIONS - As used on pages 1 and 2, “þ” means the terms that apply to this
loan. “I,” “me” or “my” means each Borrower who signs this note and each other
person or legal entity (including guarantors, endorsers, and sureties) who
agrees to pay this note (together referred to as “us”). “You” or “your” means
the Lender and its successors and assigns.

APPLICABLE LAW - The law of the state in which you are located will govern this
agreement. Any term of this agreement which is contrary to applicable law will
not be effective, unless the law permits you and me to agree to such a
variation. If any provision of this agreement cannot be enforced according to
its terms, this fact will not affect the enforceability of the remainder of this
agreement. No modification of this agreement may be made without your express
written consent. Time is of the essence in this agreement.

PAYMENTS - Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal. If
you and I agree to a different application of payments, we wilt describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).

INTEREST - Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in effect on this note at any given time will apply to the entire
principal sum outstanding at that time. Notwithstanding anything to the
contrary, I do not agree to pay and you do not intend to charge any rate of
interest that is higher than the maximum rate of interest you could charge under
applicable law for the extension of credit that is agreed to in this note
(either before or after maturity). If any notice of interest accrual is sent and
is in error, we mutually agree to correct it, and if you actually collect more
interest than allowed by law and this agreement, you agree to refund it to me.

INDEX RATE - The index will serve only as a device for setting the interest rate
on this note. You do not guarantee by selecting this index, or the margin, that
the interest rate on this note will be the same rate you charge on any other
loans or class of loans you make to me or other
borrowers.

POST MATURITY RATE -   For purposes of deciding when the “Post Maturity Rate”
(shown on page 1) applies, the term “maturity” means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier.

SINGLE ADVANCE LOANS - If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the “PAYMENTS BY LENDER”
paragraph on page 2.

MULTIPLE ADVANCE LOANS - If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. If this is closed end
credit, repaying a part of the principal will not entitle me to additional
credit.

SET-OFF - I agree that you may set off any amount due and payable under this
note against any right I have to receive money from you.

     “Right to receive money from you” means:



  (1)   any deposit account balance I have with you;     (2)   any money owed to
me on an item presented to you or in your possession for collection or exchange;
and     (3)   any repurchase agreement or other nondeposit obligation.

     “Any amount due and payable under this note” means the total amount of
which you are entitled to demand payment under the terms of this note at the
time you set off. This total includes any balance the due date for which you
properly accelerate under this note.

     If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement. Your right not set-off does not apply to an account or other
obligation where any rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.

     You will not be liable for the dishonor of any check when the dishonor
occurs because you set off this debt against any of my accounts. I agree to hold
you harmless from any such claims arising as a result of your exercise of your
right to set-off.

DEFAULT - I will be in default if any one or more of the following occur: (1) I
fail to make a payment on time or in the amount due; (2) I fail to keep the
Property insured, if required; (3) I fail to pay, or keep any promise, on any
debt or agreement I have with you; (4) any other creditor of mine attempts to
collect any debt I owe him through court proceedings; (5) I die, am declared
incompetent, make an assignment for the benefit of creditors, or become
insolvent (either because my liabilities exceed my assets or I am unable to pay
my debts as they become due); (6) I make any written statement or provide any
financial information that is untrue or inaccurate at the time it was provided;
(7) I do or fail to do something which causes you to believe you will have
difficulty collecting the amount I owe you; (8) any collateral securing this
note is used in a manner or for a purpose which threatens confiscation by a
legal authority; (9) I change my name or assume an additional name without first
notifying you before making such a change; (10) I fail to plant, cultivate and
harvest crops in due season; (11) any loan proceeds are used for a purpose that
will contribute to excessive erosion of highly erodible land or to the
conversion of wetlands to produce an agricultural commodity, as further
explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.

REMEDIES - If I am in default on this note you have, but are not limited to, the
following remedies:



  (1)   You may demand immediate payment of all I owe you under this note
(principal, accrued unpaid interest and other accrued unpaid charges).     (2)  
You may set off this debt against any right I have to the payment of money from
you, subject to the terms of the “SET-OFF” paragraph herein.     (3)   You may
demand security, additional security, or additional parties to be obligated to
pay this note as a condition for not using any other remedy.     (4)   You may
refuse to make advances to me or allow purchases on credit by me.     (5)   You
may use any remedy you have under state or federal law.     (6)   You may make
use of any remedy given to you in any agreement securing this note.

     By selecting any one or more of these remedies you do not give up your
right to use later any other remedy. By waiving your right to declare an event
to be a default, you do not waive your right to consider later the event a
default if it continues or happens again.

COLLECTION COSTS AND ATTORNEY’S FEES - I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney’s fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER - I give up my rights to require you to do certain things. I will not
require you to:



  (1)   demand payment of amounts due (presentment);     (2)   obtain official
certification of nonpayment (protest); or     (3)   give notice that amounts due
have not been paid (notice of dishonor).

     I waive any defenses I have based on suretyship or impairment of
collateral.

OBLIGATIONS INDEPENDENT - I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this note, or any number of us together, to collect this note. You may
without notice release any party to this agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this note. Any extension of new credit to any of us, or
renewal of this note by all or less than all of us will not release me from my
duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval.

CREDIT INFORMATION - I agree and authorize you to obtain credit information
about me from time to time (for example, by requesting a credit report) and to
report to others your credit experience with me (such as a credit reporting
agency). I agree to provide you, upon request, any financial statement or
information you may deem necessary, I warrant that the financial statements and
information I provide to you are or will be accurate, correct and complete.

SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGES 1, 2 AND
3). I have received a copy on today’s date.

     
     CUISINE SOLUTIONS INC
   
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     STANISLAS VILGRAIN, CEO
   
 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
   

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

     
SIGNATURE FOR LENDER:
  -s- DAVID W. IRVIN [w09201w0920102.gif]

 

--------------------------------------------------------------------------------


  DAVID W. IRVIN

  SR VICE PRESIDENT
 
   

(EXPERE LOGO) [w09201w0920101.gif] © 1984, 1991 Bankers Systems, Inc., St.
Cloud, MN Form UNS-LAZ 2/6/2001   (page 3 of 3)

